Case:20-10131-SDB Doc#:42 Filed:07/16/20 Entered:07/16/20 09:51:10                           Page:1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION


In the Matter of:                                              )           Chapter 13
Willie D Burns                                                 )
P O Box 883                                                    )           Case No: 20-10131-SDB
Wrens, GA 30833                                                )
                                                               )
Debtor

                        TRUSTEE'S THIRD OBJECTION TO CONFIRMATION

        COMES NOW, the Chapter 13 Trustee Huon Le, by and through counsel, and pursuant to 11
U.S.C. Sections 1324 (a) and 1325, objects to the confirmation of the Debtor's proposed plan.

           The specific deficiencies are:

           1. Per IRS Proof of Claim No. 9, Debtor has not filed 2016 and 2019 tax returns.
           2. Per Georgia Department of Revenue Proof of Claim No. 12, Debtor has not filed 2016 tax
returns.
        3. Debtor has not provided for the claim of Auto Money Title Pawn, LLC (Claim 7) secured by
a 2004 Chevrolet Impala. Debtor disclosed a 2005 Chevrolet Impala, but has not disclosed a 2004
Chevrolet Impala. Trustee requires clarification on whether Debtor owns both a 2004 and 2005
Chevrolet Impala and amended schedules, as appropriate.

           WHEREFORE, said Trustee prays that the Court deny confirmation of Debtor's proposed plan.

           This 16th day of July 2020.

                                                     /s/ Jane Miller
                                                     Jane Miller, Attorney for
                                                     Chapter 13 Trustee Huon Le
                                                     Georgia Bar No. 256304

                                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of this Trustee's Third Objection to Confirmation
have been forwarded by either electronic or first-class mail, postage prepaid, to the above-named Debtor
and the parties whose name appears below, on the 16th day of July 2020.

                                                     /s/ Yvonne Ogbuefi
                                                     Office of the Chapter 13 Trustee
                                                     Post Office Box 2127
                                                     Augusta, GA 30903-2127

Wills Law Firm LLC
Attorney At Law
P O Box 1620
Thomson, GA 30824
